Case 3:18-cv-00850-DMS-LL Document 83 Filed 03/04/21 PageID.1299 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                     IN THE UNITED STATES DISTRICT COURT
 9                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11
     GARY RONNELL PERKINS,                         Case No. 3:18-CV-00850-DMS-LL
12
                                    Plaintiff, ORDER GRANTING IN PART
13                                             AND DENYING IN PART
                  v.                           DEFENDANTS’ EX PARTE
14                                             APPLICATION TO VACATE THE
                                               SCHEDULING ORDER PENDING
15   C. ANGULO, et al.,                        A RULING ON THE PARTIES’
                                               MOTION FOR SUMMARY
16                                Defendants. JUDGMENT
17
18        Defendants have filed an ex parte application to vacate the remaining dates of
19   the Court’s scheduling order, (ECF No. 37), pending a ruling on the parties’ summary
20   judgment motions (ECF Nos. 58, 70). In light of Chief Judge Order No. 62, which
21   continues civil jury trials until on or after June 1, 2021, the Court grants the motion
22   to vacate the trial date. However, the Court declines to vacate the remaining dates
23   and deadlines. Instead, the Court finds good cause to extend those dates as follows:
24   1.   The Memorandum of Contentions of Fact and Law shall be filed on or before
25   May 5, 2021.
26   2.   Pretrial disclosures are due on or before May 5, 2021.
27   3.   The Local Rule 16.1 meet-and-confer deadline is May 12, 2021.
28   4.   The deadline to exchange the proposed pretrial order is May 19, 2021.
                                               1
                                                             Order (3:18-CV-00850-DMS-LL)
Case 3:18-cv-00850-DMS-LL Document 83 Filed 03/04/21 PageID.1300 Page 2 of 2



 1   5.   The deadline to lodge the proposed pretrial order and objections to Rule 26
 2   disclosures is May 26, 2021.
 3   6.   The pretrial conference shall be held on June 4, 2021, at 10:30 a.m.
 4   Dated: March 4, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
                                                           Order (3:18-CV-00850-DMS-LL)
